Citation Nr: 1626960	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  11-22 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for somatoform disorder, to include as secondary to service-connected PTSD. 

2.  Entitlement to service connection for a skin disorder. 

3.  Entitlement to an ocular left eye disability. 

4.  Entitlement to service connection for chronic disability manifested by memory loss, cognitive decline, joint pain, and fatigue due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Lori Chism, Attorney at Law




ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1984 to June 1988 and from December 1990 to August 1991 with service in the Southwest Asia Theater of Operations.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In June 2014, the Board remanded the claims for additional development.  The claim has now returned to the Board for further adjudication.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.    

The issues of entitlement to service connection for an ocular left eye disability and chronic disability manifested by memory loss, cognitive defect, joint pain, and fatigue due to an undiagnosed illness are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claimed somatoform disorder is a symptom of service-connected posttraumatic stress disorder (PTSD).  

2.  Resolving all doubt in favor of the Veteran, a skin disorder, variously diagnosed as eczema, skin rash, and dermatitis, is aggravated by his service-connected PTSD.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a somatoform disorder, to include a separate rating, have not been met.  38 U.S.C.A. § 1110, 1131, 5103, 1155, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 4.14, 4.130, Diagnostic Code 9411 (2015); Esteban v. Brown, 6 Vet. App. 259 (1994).

2.  The criteria for service connection for a skin disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist and Duty to Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.326. 

When VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2015). 

VCAA letter dated in November 2009, December 2009, January 2010, and February 2011 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187   (2015).  The letters also notified the Veteran of regulations pertinent to the 
establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The claim was subsequently readjudicated, most recently in the March 2015 supplemental statement of the case (SSOC). Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

VA has met its duty to assist the Veteran in the development of the claim.  The Veteran's VA treatment records and examinations been associated with the claims file. 38 U.S.C.A § 5103A , 38 C.F.R. § 3.159 . The Veteran has not indicated nor does the record show the Veteran is in receipt of Social Security Administration  (SSA) disability benefits.  Private treatment records have been associated with the file, to the extent possible. The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim. 38 C.F.R. § 3.159(c)(4)(i) .

Additionally, the Veteran was most recently afforded a VA skin and psychiatric examination in November 2014 and December 2014.  The Board has carefully reviewed the VA examination of record and finds that the examination, along with the other evidence of record, is adequate.  Thus, with respect to the Veteran's claims, there is no additional evidence which needs to be obtained.

II.  Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. 
§ 3.309(a), including arthritis, the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. 
§ 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

Notwithstanding the lack of evidence of disease or injury during service, service connection may still be granted if all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503 (1992). 

In order to grant a claim of entitlement to service connection for an alleged disability, VA must examine the evidence and determine whether the claim is supported or the evidence for and against it is in relative equipoise, meaning about evenly balanced, with the claimant prevailing in either event, or whether instead a preponderance of the evidence is against the claim, in which case the claim must be denied . 38 U.S.C.A. § 5107  (West 2014); 38 C.F.R. § 3.102 (2015).  See also Gilbert, supra.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b)  (West 2014); 38 C.F.R. § 3.102  (2015).

Somatoform Disorder

The Veteran seeks entitlement to service connection for a somatoform disorder.  In July 2010, a VA examiner diagnosed the Veteran with a somatoform disorder.  A September 2012 VA examiner attributed the somatoform disorder to the Veteran's PTSD, however  in providing a rationale, the VA examiner stated "there was no evidence or testing or interview to support the previous diagnosis of somatoform disorder."  He also concluded that it was more likely than not that symptoms which initially lead to the past diagnosis of somatoform disorder are associated with PTSD and do not represent a separate diagnosis.  

In June 2014, the Board remanded the claim for additional development, namely, to obtain a medical opinion addressing whether the Veteran's previously diagnosed somatoform disorder is a separate diagnosis from his PTSD with an adequate rationale.  

The Veteran was provided with a VA examination in November 2014.  In this examination, the examiner conducted a review of the claims file and in-person examination.  The examiner confirmed a diagnosis of severe PTSD and major depressive disorder.  The examiner opined that the claimed somatoform disorder is less likely than not secondary to military trauma.  Instead, the examiner explained that the Veteran's somatoform symptoms are better accounted for by his PTSD.  The examiner provided that this opinion is supported by the Veteran's primary focus on emotional symptoms rather than somatic complaints both during his initial statement and response as well as his denial of having more physical illness or more worry about physical illness than most people.   

Insofar, the Veteran contends that his somatoform disorder consist of memory loss and cognitive decline, the Board notes the Veteran is currently rated at a 100 percent for PTSD which rating criteria includes gross impairment of thought process or communication, grossly inappropriate behavior, disorientation of time or place, and memory loss for names of close relatives, own occupation or own name.  See 38 C.F.R. 38 § 4 .149 Diagnostic Code 9411.  Thus, the Veteran is being compensated for this symptomatology in his PTSD rating.

The Board finds that service connection for a somatoform disorder is not warranted because the Veteran is already being compensated for his difficulty with thought process, and short-term memory he cannot be further compensated for a disability based on the same symptomology.  See 38 C.F.R. § 4.41 (The evaluation of the same manifestation under different diagnoses is to be avoided).  The Board acknowledges that the Veteran has made the contention that he has a mental disorder, cognitive decline, and memory loss.  However, the Veteran's complaints are limited somatoform symptoms which as noted above VA examiners have already compensated the Veteran for this symptomatology in his 100 percent PTSD rating.  Moreover, the Board finds that the VA examiners' opinion are entitled to more probative weight because of the complexity of diagnosing a psychiatric disability which the VA examiner interpreted and relied on.  Thus, Board finds the Veteran failed the first prong of the three prong test for service connection as he does not have a current disability which can be service connected.  Brammer  v. Derwinski, 3 Vet.App. 223, 225 (1992) (there can be no valid claim for service connection in the absence of a present disability). 

With respect to whether the Veteran's own statements can establish a separate disability here, in Jandreau v. Nicholson, 492 F. 3d 1372   (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition (noting that sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but also extends to the first two.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.  In this case, the criteria under Jandreau have not been met because the diagnosis and etiology of a psychiatric disorder goes beyond an immediately observable cause-and-effect relationship.  Thus, a separate diagnosis has not been established either through the clinical record or the Veteran's own statements.  The Veteran's statement wherein he contends that he has both a somatoform disability and PTSD are outweighed by the objective studies conducted in the September 2012 and November 2014 VA examinations and clinical expertise of the VA examiners who associated the Veteran's symptomology to his PTSD. 

Moreover, while the Veteran's complaints and symptoms are deemed credible, he has not demonstrated the necessary competence to parse the two separate mental disorders of somatoform disorder and PTSD.  Thus, the Board finds that the September 2012 and November 2014 VA examiners' opinion are of greater weight, and the Veteran's somatoform like symptoms are in fact symptoms of his already service connected PTSD.  Thus, the Board finds that the Veteran's somatoform like symptoms are attributed to his PTSD. In so finding, the Board notes that the list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the evaluation, but are not meant to be exhaustive.  Mauerhan v. Principi, 16 Vet. App. 436, 442-3 (2002).

In sum, the record does not show the Veteran has had a separate psychiatric disability at any time during the period under review.  McClain, 21 Vet. App. 319, 321.  As the Veteran has not shown a separate disability for which service connection can be granted, the claim must be denied.

Skin Disorder

The Veteran seeks entitlement to service connection for a skin disorder as a result of active service.  

Service treatment records dated in August 1985 and July 1986 showed that the Veteran was treated for an allergic reaction to ant bites.  A physical examination revealed the presence of urticaria and itchy skin.  The Veteran was noted to have a history of allergies to insect bites which was previously treated with allergy shots.  

In a December 2012 VA examination, the examiner confirmed a diagnosis of dermatitis or eczema.  The Veteran reported that he developed a skin rash on his lower legs about a year after service in the Gulf in 1992.  The Veteran stated that he did not seek treatment for his skin condition until 2009 and was diagnosed with dermatitis.  The VA examiner opined that the claimed condition was less likely than not related to service.  The examiner found that although the Veteran was treated for a skin rash in service, he did not have any evidence of treatment for a skin rash after service until 2009 when he was diagnosed with dermatitis.  

In June 2014, the Board found that the December 2012 VA examiner's concluded, without explanation, that these two skin rashes are separate conditions and remanded the claim for an adequate medical opinion.   

In a November 2014 VA examination, the examiner found that the Veteran's skin disability is at least as likely as not secondary to aggravated his service-connected PTSD.  The examiner reviewed the claims file and conducted an in-person examination.  The examiner confirmed a diagnosis of eczema.  The examiner explained that the Veteran reported that his anxiety lead to insomnia at night which causes him to experience symptoms of itchy legs and skin irritation.  As a result, the examiner found that the PTSD symptoms aggravated the Veteran's skin disability. 

In the present case, the Board finds that the Veteran has a confirmed diagnosis of a skin disorder, variously diagnosed as eczema, dermatitis, and itchy skin.  Turning to the question of whether there is a nexus, or link, between the shown disability and service, the record shows that the Veteran's skin disorder has been linked to service.  VA examination in December 2012 found that the skin rashes treated in service are separate from the skin rash condition treated after separation from service.  However, an adequate rationale was not provided.  The Board notes that the November 2014 VA examination performed by a clinical psychologist linked the Veteran's skin disorder to PTSD, and found that it was as least as likely as not that the Veteran's skin disorder is secondary or aggravated by PTSD.  The November 2014 opinion was based upon a review of the Veteran's medical history, evaluation of the Veteran, and contained a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (a medical opinion that contains only data and conclusions is not entitled to any weight).  Accordingly, given that the record is at least in relative equipoise, the Board finds it reasonable to conclude that record evidence establishes a nexus between the Veteran's current skin disorder and active duty service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 
     
In light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a skin disorder have been met.  Accordingly, resolving all reasonable doubt in the Veteran's favor, the appeal is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for somatoform disorder is denied.

Service connection for a skin disorder is granted

REMAND

Although the Board regrets the additional delay that another remand in this case will cause, an addendum opinion is necessary to decide the Veteran's claim.

In this regard, the Board remanded the Veteran's case in June 2014 order to obtain adequate VA examination with opinions so as to determine the current nature and etiology of his claimed ocular disability.  A VA examination was provided in November 2014; however, for the reasons discussed herein, the Board finds that such opinion is incomplete and an addendum is required.

The examiner confirmed a diagnosis of dacryocytitis (resolved) and posterior vitreous detachment.  The examiner reported that the Veteran was struck in the head by a wooden beam while serving in Desert Storm in 1991 and later noticed floaters in his vision.  The Veteran underwent surgery years later to correct the damaged tear drainage duct in the left eye.  The examiner found no decrease in visual acuity or visual impairments.  

Further, at a November 2014 VA psychiatric examination,  the psychologist opined that the Veteran's ocular problems is less likely than not secondary to PTSD since he is no longer complaining of any eyesight problems.  

Once VA undertakes to provide an examination it is obligated to insure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2  (2013).  

Although the examiners concluded that the Veteran's ocular disability is resolved, it is unclear from the record whether the Veteran had an ocular disability at any point during the appeal period.  As a result, an addendum opinion should be obtained which addresses whether the Veteran has a current ocular disability, and comments on whether the Veteran has been diagnosed with any such disorders during the appeal period (i.e., since August 2010).  Further, if the Veteran has a current ocular disability at any point during the appeal period (even if it has since resolved), an etiological opinion is required to address whether the Veteran's ocular disability is related to his military service.

With regard to the claim for a chronic disability due to undiagnosed illness, the December 2014 VA examiner opined that the Veteran was not been diagnosed with any chronic fatigue or any fibromyalgia conditions.  The examiner failed to record or address the Veteran's reported history, to include the June 2010 VA examination record in which he claimed a past medical history of joint pain, memory loss, and fatigue.  A physical examination of the joints revealed pain, weakness, and stiffness.  The Board finds that the December 2014 examination failed to comply with its prior orders because it failed to address the reported history as given by the Veteran and the medical evidence of record.  Accordingly, on remand, VA must ensure that the Veteran is afforded the opportunity for a VA examination which explicitly addresses claimed condition, and medical history.

Accordingly, the case is REMANDED for the following action:

1.  Return the Veteran's case to the November 2014 VA examiner (or suitable substitute) for review and elaboration of the report and opinion regarding the Veteran's claim to service connection for an ocular disability of the left eye.  The examiner should again review the electronic claims file.  The examiner should also review a copy of this Remand. The examiner should then offer an addendum opinion addressing whether the Veteran has experienced a current ocular disability since the date of his claim in August 2010.

If the Veteran has an ocular disability at any point since August 2010, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the diagnosed ocular disability is etiologically related to service, to include the February 1986 and September 1986 service treatment records where the Veteran was treated to have an object removed from his eye.  

A fully articulated medical rationale for any opinion expressed must be set forth in the medical report. 

If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

2.  Schedule the Veteran for a new VA examination to determine the nature, extent, and etiology of any medically undiagnosed illness.  The examiner must review the claims file, including a copy of this remand.  Current VA Gulf War Examination guidelines must be followed.  All indicated testing must be performed and all findings reported in detail.  The examiner must address all of the following: 

 a.  Whether the Veteran's reported symptoms and past medical history, to include memory loss, cognitive decline, joint pain, and fatigue, are attributable to a known clinical diagnosis or whether those reported problems are manifestations of an undiagnosed illness.

b.  If the reported condition is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not that the condition was incurred during active service.  In doing so, the examiner must consider the Veteran's statements regarding his symptom history.

If any claimed symptoms have not been determined to be associated with a known clinical diagnosis, the examiner should indicate whether the Veteran has objective indications of a chronic disability resulting from a medically unexplained chronic multisymptom illness, as established by history, physical examination, and laboratory tests, that has either (1) existed for 6 months or more, or (2) exhibited intermittent episodes of improvement and worsening over a 6-month period. 

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating an opinion. 

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion.

3.  Readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, provide the Veteran and his representative with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


